Citation Nr: 1758269	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  05-21 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the right foot, to exclude periods of temporary total evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the left foot, to exclude periods of temporary total evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied ratings in excess of 10 percent for diabetic ulcers of the right and left feet.  

During the appeal, the Veteran was awarded various temporary total evaluations for each foot for convalesce purposes.

This matter was previously remanded for additional development by the Board in August 2008, September 2010, August 2012, and March 2017, which has been completed. 


FINDING OF FACT

For the entire appeals period, the Veteran's diabetic ulcers of the feet were not prescribed systemic immunotherapy therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetic ulcers of the right foot are not met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7826.

2.  The criteria for a rating in excess of 10 percent for diabetic ulcers of the left foot are not met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7826.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his service-connected diabetic foot ulcers which are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, DC 7826. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Diagnostic Code 7826 warrants a 10 percent evaluation with recurrent episodes occurring one to three times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy.  A 30 percent evaluation is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A schedular maximum of 60 percent is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

Diagnostic Code 7826 also directs VA to rate vasculitis as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  No evidence of record shows that the Veteran's diabetic ulcers results in scars or affects his face, neck, or head.  Rather, the predominant feature of the disability has been recurrent non-healing ulcers of the feet (e.g., not the head, face or neck).  Therefore, his disability is more appropriately rated under DC 7826.  38 C.F.R. § 4.118, DC 7806 (2017).

The following is a representative but non-exhaustive list of ulcerations during the course of this appeal.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In a July 2003 VA treatment record, the Veteran presented with an ulcer on the plantar heel of the right foot with new bullae on the left heel which was closed, and two additional bullae on the left lower leg.  In September 2005, the Veteran presented with ulcers on the plantar aspect of both feet.  Two months later, in November 2005 VA treatment records, the Veteran presented with ulcer on the right toe.  In January 2006 VA treatment records, the right foot ulcer was noted to have drainage, surrounding tissue that was calloused and white and emitting a foul odor; the Veteran also presented with bilateral foot ulcers and swelling.  In February 2008 private treatment records, the Veteran presented with draining wounds in both feet and was sent to the emergency department for a course of intravenous antibiotics.  Two months later, in April 2008 private treatment records, the Veteran's right foot was noted to be mainly healed while the left foot remained unhealed.  

In July 2010 VA treatment records, the Veteran presented with wounds that onset 2 to 3 months prior; examination showed ulceration on each foot.  One month later, in August 2010 private treatment records, the Veteran presented with right foot ulcer that was not healing and two wounds on bilateral feet.  In September 2011 VA treatment records, the clinician noted a closed wound in the right foot with an open wound on the left foot.  In a March 2014 private treatment record, the Veteran presented with a new ulceration on the dorsal aspect of his right foot which was noted to be non-healing and increasing in size with acute signs of infection.  In November 2016 VA treatment records, the Veteran reported onset of non-healing left foot wound 9 months prior.  The record also reflects numerous operations for diabetic ulcers on the right and left foot.  See November 2011 and May 2011 private treatment records.  Treatment has included the use of topical and oral antibiotics including, but not limited to, Cleocin and Cipro.

The Veteran underwent a VA examination in September 2003.  The examiner reviewed medical records, noting that the Veteran has recurrent history of ulcerations.  The examiner further noted that Veteran is seen at VA wound care, and has been treated by examiner numerous times for multiple ulcerations on both feet.  A physical examination showed no current ulcerations.

At an August 2004 VA examination, the Veteran was observed to have several calluses on both plantar aspects on his feet, secondary to infection.  They were painful and this was worse on standing.  The right foot calluses were not tender, and measured .5 x .5 centimeters.  The left foot had 3 calluses that were discolored.  They each measured less than 6 square inches.  The calluses were described as a non-healing wound. 
 
Pursuant to the Board's August 2008 remand, the Veteran was afforded another VA examination in February 2009.  The examiner conducted review of the claims file, VA treatment records, and an in-person examination.  The Veteran reported reoccurring ulcers, with one presently under the right toe and treated by a private podiatrist.  The examiner noted no history of foot surgery.  Symptoms in bilateral feet included heat, stiffness, fatigability, weakness, and lack of endurance.  The examiner noted the Veteran was unable to stand for more than 15 to 30 minutes, or walk for more than a quarter mile.  The examiner also noted an ulcer in the right toe and moderate disfiguration of the toes and feet. 

A September 2010 Board remand found the February 2009 examination inadequate for rating purposes as the examination was performed prior to association of the records from the private podiatrist.  The Board directed the VA to provide the Veteran with another examination.

Accordingly, the Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran had a recent surgical history related to infection of the right foot.  The examiner observed scars located in left and right plantar with the Veteran reporting skin breakdown over the scars, weekly or more often.  The Veteran reported pain associated with the scars.  The examiner noted that the Veteran has had several diabetic foot ulcers which resulted in scars.  Upon physical examination, the examiner observed two scars, with at least one painful scar and signs of skin breakdown.  The examiner indicated that there are constant foot ulcers, with symptoms of pain, skin breakdown, and fever.  The examiner noted that the Veteran has received treatment in the last twelve months, including topical treatment but none included corticosteroid or immunosuppressive therapy.

VA obtained an addendum opinion in September 2011.  The examiner reviewed the claims file and private treatment records.  Based on the available records, the examiner opined that there were no debilitating episodes for the 12 months following November 2010; between July 1, 2008 to present; and from February 21, 2006 to May 1, 2006.  The examiner also noted that the Veteran did not require immunosuppressive therapy during the times mentioned.  VA obtained a second addendum in December 2011, which noted that the total treatment period in the last twelve months would be 20 weeks and treatment did not include systematic immunosuppressive treatment.

Pursuant to the Board's August 2012 remand directive, the Veteran was afforded another VA examination in May 2014.  The examiner conducted an in-person examination, and a review of the claims file.  The examiner noted that the Veteran has history of diabetic foot and numerous surgeries.  The Veteran reported recurrent foot ulcers, but not a current open foot ulcer.  The Veteran reported that when the condition is exacerbated, the Veteran cannot stand or walk.  The examiner indicated that the Veteran's condition is moderately severe with chronically compromised ability to weight bear.  The examiner observed that both feet exhibit less movement, weakened movement, excess fatigability, pain on weight bearing, swelling, deformity, interference with standing, lack of endurance.  

In March 2017, the Board found the adequacy of the May 2014 examination was called into question by the medical evidence of record.  The Board noted that the examination did not address the debilitating episodes noted in the medical evidence; did not specify how many debilitating episodes the Veteran experienced; and provided no description for scarring related to the foot ulcers. 

Consequently, the Veteran was afforded another VA examination in April 2017.  At the examination, the Veteran reported that he has constant diabetic foot ulcers of the bottom of his feet and bilateral foot pain both weight bearing and non-weight bearing.  During a flare-up, the Veteran reported that he is unable to walk or stand.  The Veteran has no limitations with sitting.  Without flares, the Veteran reported he avoids walking due to pressure on the bottom of the feet.  The Veteran reported that treatment includes use of a knee rolling scooter, custom made inserts, and decreasing pressure to the ulcers.  The examiner noted that the Veteran works as a nursing assistant 3 days per week in private homes and nursing facilities.  The examiner observed a left foot ulcer and right hallux diabetic pressure ulcer.  The examiner indicated that the Veteran has had 6 debilitating episodes in the past 12 months; with recurrent infections requiring antibiotics and non-weight bearing bed rest.  Each episode lasts approximately 2 months and sometimes requires antibiotics for 2 months.  In the past six months, the Veteran has lost 2 months of work due to the condition.  The examiner further noted there was no known immunosuppressive therapy to date.  As to the scarring, examiner noted ulcers never seem to heal sufficiently to form scars; there are severe deformity of feet and toes.  The examiner noted that the Veteran does not have dermatitis; scarring covers less than 5 percent of total body; and the Veteran does not have any of specified skin conditions.

Based on the evidence presented, the Veteran's diabetic ulcers manifested with symptomatology that included recurrent, non-healing wounds on each foot.  Review of the claims file reveals that the Veteran's treatment for the ulcers of the feet has included wound therapy, debridement, ointments, antibiotics and surgery.  However, the records do not reflect systemic immunosuppressive therapy was prescribed for control of the disability.  

As noted, the November 2010 VA examiner reviewed the claims file and medical records and indicated that while that the Veteran had received treatment in the last twelve months, including topical treatment; none included corticosteroid or immunosuppressive therapy.  Also, in a September 2011 VA addendum opinion an examiner indicated that based on the available records, the Veteran did not require immunosuppressive therapy during the 12 months following November 2010; between July 1, 2008 to present; and from February 21, 2006 to May 1, 2006.  Likewise, in another addendum received in December 2011, the examiner noted that the total treatment period in the last twelve months did not include systematic immunosuppressive treatment.  Most recently, the April 2017 VA examiner reviewed the entire claims file and indicated that there was no known immunosuppressive therapy to date.  In the absence of competent evidence showing recurrent intermittent systemic immunosuppressive therapy, the criteria for a higher rating are not met.  

The Board has also considered whether evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804.  However, the Veteran's disability has not been manifested by scars, but rather by recurrent non-healing ulcers of the feet.  As such, the Board finds that evaluation of the Veteran's disability pursuant to the criteria for scars is not warranted.  

The Board also notes that evaluation under to 38 C.F.R. § 4.71a, DC 5284 is not appropriate.  Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  The plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Thus, the Board has not considered that code.  Further, the Veteran's foot disability would not be rated by analogy under DC 5284 because that Code does not pertain to a "closely related disease or injury."  See 38 C.F.R. § 4.20.  The Veteran's disability is a residual skin manifestation of diabetes.  As such, the Board finds that the Veteran's disability is more appropriately evaluated pursuant to his current Code, which DC 7826.

Finally, in an Informal Hearing Presentation in October 2017, the Veteran's representative urged the Board to incorporate information about the Veteran's service-connected osteomyelitis into its decision.  However, the Veteran is in receipt of a separate rating for osteomyelitis, the propriety of which is not currently on appeal, further consideration is not warranted.

Accordingly, the preponderance of the evidence does not support a rating in excess of 10 percent for diabetic ulcers in the right and left feet at any time during the appeal.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A rating in excess of 10 percent for diabetic ulcers in the right foot is denied.

A rating in excess of 10 percent for diabetic ulcers in the left foot is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


